Citation Nr: 0526898	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  02-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2001 
rating decision of the Cleveland, Ohio, Department of 
Veterans Affairs (VA) Regional Office (RO) Tiger Team, which 
denied an increased rating for PTSD.  The claim was returned 
to the RO of jurisdiction which is the New York, New York RO.  

The veteran testified at an August 2005 Travel Board hearing 
before the undersigned in New York, New York.  A transcript 
of the hearing is of record in the claims folder.  

Pursuant to 38 C.F.R. § 20.900(c), this case is advanced on 
the docket for good cause shown.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

2.  The veteran's PTSD has been shown to be productive of 
occupational and social impairment, with reduced reliability 
and productivity due to various symptoms such as flattened 
affect, panic attacks more than once a week, impairment of 
short and long term memory, impaired mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood; he does not exhibit such symptoms as  
suicidal or homicidal ideation, obsessional rituals that 
interfere with routine activities, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance or hygiene, or inability to 
establish and maintain effective relationships.   


CONCLUSION OF LAW

The criteria for an increased rating to 50 percent and no 
more, for PTSD, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent letters to the veteran in 
June 2001, and May 2005, which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claim.  In accordance with the requirements of the VCAA, 
the letters informed the veteran what evidence and 
information VA would be obtaining, and essentially asked the 
veteran to send to VA any information he had to process the 
claim.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the veteran what he needed to show for an 
increased rating.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  Moreover, the veteran was provided 
with the text of 38 C.F.R. § 3.159, from which the United 
States Court of Appeals for Veterans Claims (Court) took the 
fourth notification element, in the statement of the case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, although the June 2001 letter was later augmented by 
another letter and documents.  The Board concludes, however, 
that to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
." The Board interprets the Pelegrini II decision and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim. 
However, the Court recognized that a case-by-case evaluation 
might be warranted. The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above. The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  He underwent examination in connection with 
this claim.  He testified at a Travel Board hearing in 
August 2005.  There are no known additional records to 
obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Evaluation of PTSD

Service connection was established for anxiety reaction in a 
schizoid individual by rating decision of August 1954.  By 
rating decision of February 1999, the veteran's anxiety 
reaction was recharacterized to PTSD, and increased to 
30 percent, effective June 1998.  This evaluation has been in 
effect to this date.  

The veteran contends that his disorder is more severe than is 
contemplated by the currently assigned 30 percent rating.  
Having carefully considered veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the weight of such evidence is in approximate 
balance and the claim will be granted on this basis.  38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).


Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  


Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  

Occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events), is to be 
evaluated as 30 percent disabling.  

After scrutinizing the evidence -- which consists of reports 
of VA psychiatric examination reports, VA outpatient 
treatment records, a private medical statement, and Travel 
Board hearing testimony-- it is the Board's conclusion that 
the evidence of the veteran's symptoms approximates those 
supporting a 50 percent rating for PTSD.  The evidence 
consistently shows the increase in anxiety, tenseness, and a 
constricted affect.  He has impaired sleep with nightmares 
occurring several times a week and impaired impulse control.  
He denies homicidal ideation but testified that he had 
suicidal ideation fairly often.  He has consistently related 
to examiners and has testified at hearing that he has panic 
attacks at least three times per week.  His memory is 
impaired and he is prescribed several psychotropic 
medications per day.  While his capacity for judgment is good 
and his insight is fair, he has had an increasingly depressed 
mood and he is isolated from most others except for his wife.  

On this record, the Board considers the evidence to 
approximate symptoms of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect, panic attacks, impaired memory, 
impaired and disturbed mood, as to establish a 50 percent 
schedular evaluation, for the entire appeal period, and no 
more.  

The evidence does not show deficiencies in most areas due to 
symptoms such as, illogical speech, obsessional rituals, near 
constant panic or spatial disorientation, or neglect of 
personal appearance or hygiene .  As such, the Board does not 
consider the disability picture presented to warrant a rating 
higher than 50 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate symptoms, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning; e.g., having few friends or having 
conflicts with peers or co-workers.  A GAF score of 41 to 50 
reflects a serious level of impairment, e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting or 
serious impairment in social, occupational or school 
functioning, e.g., no friends, unable to keep a job.  A GAF 
score of 31 to 40 reflects some impairment in reality testing 
or communication, e.g., speech is illogical at times, obscure 
or irrelevant, or major impairment in several areas such as 
work, school, family relations, judgment, thinking or mood, 
e.g., depressed man avoids friends, neglects family, and is 
unable to work.  See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF scores have been between 50 
and 70.  His most recent December 2004,VA examination report 
showed the veteran's GAF was scored 65.  His July 2004 
medical statement from Dr. Friedman showed a GAF  score of 
50.  VA outpatient treatment records showed GAFs of 60 and 
70.  His lowest GAF shows serious impairment and his GAFs 
most often were in the 60s, reflecting moderate impairment.  
The percentage evaluation is to be based on all the evidence 
that bears on occupational and social impairment.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  While the GAF scores were 
considered, for the reasons set forth above, the Board finds 
that the criteria for a 50 percent rating, but no more, for 
PTSD are approximated.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).   

Based on the total evidence of record, the veteran's PTSD 
symptomatology approximates criteria supportive of a 
50 percent rating and no more.  Therefore, to this extent, 
the appeal is granted.   




ORDER

A 50 percent rating for PTSD, and no more, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.   




	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


